Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2017-003
Release Date: 8/4/2017
CC:TEGE:EOEG:ET2:AGKelley
PRENO-120484-17
UILC:

3111.00-00

date:

July 31, 2017

to:

Jeffrey Burke
Tax Analyst, Process & Program Management, Business Adjustments, Accounts
Management(SE:W:CAS:AM:PPM(BMF):BA)
Michael Ecker, Tax Law Specialist (Reviewer)
SE:W:CAR:MP:T:B:C
Judith Davis
SBSE
from: Lynne Camillo, Chief, Employment Tax Branch 2
Office of Associate Chief Counsel (Tax Exempt and Government Entities)
CC:TEGE:EOEG:ET2
subject:

Timing Issues Related to Payroll Tax Credit for Increasing Research Activities
This memorandum responds to your request for non-taxpayer specific legal advice
regarding timing issues related to the payroll tax credit, the credit against employer
social security tax for increasing research activities of a qualified small business under
section 3111(f) of the Internal Revenue Code. This advice may not be used or cited as
precedent.
ISSUES
(1) With respect to a calendar quarter in which the payroll tax credit under section
3111(f) is taken, when should an employer take into account the payroll tax credit for
purposes of determining its daily tax liability and its deposit liability? Specifically, on
which days on Form 941, Schedule B, Report of Tax Liability for Semiweekly Schedule
Depositors, should an employer that is a semi-weekly schedule depositor take into
account the payroll tax credit, and for which month or months in the quarter should an
employer that is a monthly schedule depositor take into account the payroll tax credit?
(2) If, pursuant to section 4.02 of Notice 2017-23, 2017-16 I.R.B. 1100, a qualified small
business that filed a tax return not electing the payroll tax credit files an amended tax
return electing the payroll tax credit under section 41(h), for which quarter does the
taxpayer claim the payroll tax credit under section 3111(f) on its employment tax return:

PRENO-120484-17

2

(a) the quarter beginning after the date the qualified small business filed the amended
return electing the payroll tax credit under section 41(h), (b) the quarter after filing the
original tax return not electing the payroll tax credit, or (c) some other quarter?
CONCLUSIONS
(1) An employer takes into account the payroll tax credit for a quarter against liability for
employer social security tax starting with the first payroll payment of the quarter that
includes payments of wages subject to social security tax to its employees. The credit
may be taken to the extent of employer social security tax on wages associated with the
first payroll payment, and then to the extent of employer social security tax associated
with succeeding payroll payments in the quarter until the credit is used. In determining
the amount to enter on the Record of Federal Tax Liability with respect to a payment of
wages subject to social security taxes, the employer should reduce tax liability by the
lesser of: (A) the amount of the employer social security tax on the wages or (B) the
available payroll tax credit. If any payroll tax credit is remaining at the end of the quarter
that has not been used because it exceeds the amount of employer social security tax
on wages paid during the quarter, the excess credit may be carried over to the
succeeding quarter and treated as a payroll tax credit for that succeeding quarter under
section 3111(f)(3).
(2) If a qualified small business that filed a tax return not electing the payroll tax credit
files an amended tax return electing the payroll tax credit under section 41(h), pursuant
to section 4.02 of Notice 2017-23, the taxpayer claims the payroll tax credit under
section 3111(f) on its employment tax return for the quarter beginning after the date the
qualified small business filed the amended return and may not claim the payroll tax
credit elected on that amended return in an earlier quarter. If any payroll tax credit is
not used completely in that quarter because of the limitation in section 3111(f)(2), the
excess credit may be carried over to the succeeding quarter and allowed as a payroll
tax credit under section 3111(f)(3) for that succeeding quarter.
LAW AND ANALYSIS
Sections 41(h) and 3111(f) allow a qualified small business to elect to apply a portion of
the section 41(a) research credit for the taxable year against the employer portion of the
old-age, survivors, and disability insurance tax (social security tax) under the Federal
Insurance Contributions Act (FICA). Sections 41(h) and 3111(f) are effective for taxable
years beginning after December 31, 2015.
Section 3111(f)(1) provides that, in the case of a taxpayer who has made a payroll tax
credit election under section 41(h) for a taxable year, there shall be allowed as a credit
against employer social security tax for the first calendar quarter that begins after the
date on which the taxpayer files the return specified in section 41(h)(4)(A)(ii) in an
amount equal to the payroll tax credit portion of the research credit determined under
section 41(h)(2).

PRENO-120484-17

3

Under section 3111(f)(2), the payroll tax credit shall not exceed the employer portion of
social security tax imposed for any calendar quarter on the wages paid with respect to
the employment of all individuals in the employ of the employer.
Section 3111(f)(3) provides that if the amount of the payroll tax credit exceeds the
limitation of section 3111(f)(2) for any calendar quarter, such excess is carried to the
succeeding calendar quarter and allowed as a payroll tax credit for such quarter.
Section 31.3111-3 provides that the employer tax attaches at the time that the wages
are paid by the employer. Section 31.3121(a)-1(a) provides that generally wages are
paid by the employer at the time that they are actually or constructively paid.

Issue (1)
Employers generally file either Form 941, Employer’s Quarterly Federal Tax Return, or
an annual federal employment tax return (such as Form 943, Employer’s Annual
Federal Tax Return for Agricultural Employees, or Form 944, Employer’s Annual
Federal Tax Return) to report employer social security tax liability. The employer social
security tax is included with employee social security tax on line 5a, Column 2, of Form
941. In Part 2 of Form 941, the employer indicates whether it is a monthly schedule or
semiweekly schedule depositor. If the employer is a monthly schedule depositor, it
completes boxes in Part 2 of Form 941 showing its total liability for income tax
withholding, social security, and Medicare taxes for each of the months of the quarter,
and the total for the quarter, which must equal Line 12, Total taxes after adjustments
and credits, in Part 1 of the Form 941. If the employer is a semiweekly schedule
depositor, it checks a box in Part 2, and must complete Schedule B (Form 941), Report
of Tax Liability for Semiweekly Schedule Depositors, and attach it to Form 941.
Schedule B is also referred to as Record of Federal Tax Liability (ROFTL) for semiweekly schedule depositors. The IRS uses this information to determine if the employer
made its federal employment tax deposits on time.
On Schedule B, an employer lists its employment tax liability for each day in the quarter
on which a liability arises. Generally, the employer’s liability includes the total of
(1) federal income taxes withheld from employees' pay, (2) employer social security
taxes, (3) employee social security taxes, (4) employer Medicare taxes, and (5)
employee Medicare taxes.
The Instructions for Schedule B (Form 941) currently provide as follows with respect to
the payroll tax credit:
Adjusting tax liability for the qualified small business payroll tax credit for
increasing research activities. You must account for any qualified small
business payroll tax credit for increasing research activities that you reported on
Form 941 or Form 941-SS, line 11, when reporting your liabilities on Schedule B.

PRENO-120484-17

4

The total liability for the quarter must equal Form 941 or Form 941-SS, line 12.
Failure to account for the amount reported on Form 941 or Form 941-SS, line 11,
may cause Form 941 or Form 941-SS, line 12, to be less than the total tax
liability reported on Schedule B. Don't reduce tax liability reported on Schedule B
below zero.
An employer knows the maximum amount of payroll tax credit potentially available for a
quarter at the beginning of the quarter because the income tax return reflecting the
payroll tax credit election on Form 6765, Credit for Increasing Research Activities, must
have been filed before the quarter begins in which the employer can claim credit.
However, the amount of the payroll tax credit that is allowed for the quarter is limited to
the employer social security tax on wages paid to the employer’s employees during the
quarter. Thus, as the employer makes payments of wages from the beginning of the
quarter for which the payroll tax credit is taken, the employer can take the payroll tax
credit into account for purposes of the Schedule B and for purposes of deposit liability
on the Form 941 or other employment tax return, provided the employer later files Form
8974, Qualified Small Business Payroll Tax Credit for Increasing Research Activities,
with the Form 941 or other employment tax return for the quarter.1
With respect to the timing of the payroll tax credit for purposes of calculating deposit
liabilities, the credit should be taken against deposit liabilities and reflected on Schedule
B as the employer incurs liability for employer social security tax on wages paid in the
quarter to which it applies, beginning with the first payment of wages in the quarter. It
would be counter to the purpose of the payroll tax credit to allow it as a credit only when
the employer files its Form 941 for the quarter claiming the credit and not as the
employer is paying wages during the quarter subject to employer social security tax.2
An employer cannot take the payroll tax credit against employee social security tax or
income tax withholding. See §3111(f)(1). Note that there should be no negative entries
on the Schedule B.
In summary, the employer taking account of the payroll tax credit in a quarter should
reduce the first liability on the Schedule B to the extent of employer social security tax
1

A payroll tax credit claimed on Form 941 will not be processed and given effect unless the taxpayer files
Form 8974 with the Form 941. Form 8974 is essentially a bridge form between Form 6765 and the
employment tax return (Form 941, for example). Form 8974 explains how the employer is entitled to the
payroll tax credit and the amount of the payroll tax credit that the employer is allowed for the quarter. If
the employer does not file Form 8974 with its employment tax return and if it made deposits reflecting the
payroll tax credit, it may be subject to a failure-to-deposit penalty (unless it can show reasonable cause).
2
If, however, the taxpayer files an income tax return properly electing the payroll tax credit on Form 6765
in one quarter, but in the following quarter mistakenly fails to take account of the payroll tax credit in
determining its deposits and in filing Form 941, it should file a Form 941-X for that following quarter (with
Form 8974) claiming the appropriate credit, provided the Form 941-X is filed within the period of
limitations. For example, if, on April 15, 2017, a taxpayer filed an income tax return with Form 6765
properly electing the payroll tax credit, but it failed to take account of the payroll tax credit in determining
its deposits for the 2017 third quarter and on the 2017 third quarter Form 941, it should file a Form 941-X
(with Form 8974) for the 2017 third quarter claiming the appropriate credit, provided the period of
limitations for the 2017 third quarter Form 941 is open.

PRENO-120484-17

5

with respect to the wages for that first liability (provided it does not exceed the amount
of payroll tax credit that applies for the quarter). Then the employer should carry any
excess payroll tax credit to apply against succeeding liabilities on the Schedule B within
the quarter until it is used and if the excess credit is not used in the quarter, carry any
excess to the next quarter.
If, in a succeeding quarter, the amount carried over from a quarter in which the payroll
tax credit was allowed is not fully used because of the limitation under section
3111(f)(2), any unused amount can be carried forward as a payroll tax credit for the
following quarter. For subsequent quarters, if the payroll tax credit cannot be fully used
in the quarter because of the limitation to employer social security tax on wages, any
unused amount can be carried forward as a payroll tax credit to the following quarter.
The procedure may be expressed in the following steps for the quarter in which the
payroll tax credit can be claimed:
Step 1 – Calculate the employer’s share of social security tax included in the
liability to be reported on either the Form 941, line 16 (monthly depositors), or Schedule
B (semi-weekly depositors) for the first date wages are paid for the quarter.
Step 2 – Compare that amount of employer social security tax on the wages paid
for the first pay date to the amount of the payroll tax credit available for the quarter.






If the credit is greater than or equal to the total amount of the
employer’s share of the social security tax on wages paid for that
pay date, the employer’s share of the social security tax is not
reflected on Form 941, line 16, or Schedule B(as applicable) related
to that first pay date liability and is not required to be deposited.
If the available credit is less than the employer’s share of the social
security tax for that period, the employer’s share of the social
security tax is reduced by the amount of the credit and the balance
of the employer’s share of social security tax must be included on
Form 941, line 16 or Schedule B (as applicable) and in the deposit
related to that pay date.
Note that the amounts of income tax withholding, Medicare tax, and
employee social security tax on the wages required to be reported
on Form 941, line 16 or Schedule B (as applicable), for that pay
date (and other pay dates) are unaffected by the payroll tax credit.

Step 3 – Timely deposit the amount of the reported liability for (a) the amount of
employer social security tax that cannot be offset by the payroll tax credit, (b) the
amount of employee social security tax, (c) the amount of employer Medicare tax, (d)
the amount of employee Medicare tax, and (e) the amount of income tax withholding.

PRENO-120484-17

6

Step 4 -- If the employer’s share of social security tax for the first pay date is less
than the amount of the payroll tax credit allowed to be deducted for the quarter (or year
if filing an annual employment tax return), the remaining payroll tax credit can be carried
forward to offset the employer share of social security tax in subsequent pay dates in
the return period applying these 4 steps until it is used up. If the remaining payroll tax
credit cannot be used in the quarter (or the remainder of the year in the case of annual
employment tax return filers), the remaining payroll tax credit can be carried forward to
the next period to be used to offset employer social security tax liability with respect to
wages paid to employees of the employer. A Form 8974 will also be required for each
quarter (or year, if filing an annual employment tax return) for which the payroll tax
credit offsets the employer social security tax liability on the employment tax return.

Issue (2)
Under section 41(h)(4) and Section 4.02 of Notice 2017-23, a qualified small business
makes a payroll tax credit election by completing the appropriate portion of Form 6765,
or successor form, relating to the payroll tax credit election, and attaching the completed
form to the qualified small business’s timely filed (including extensions) return for the
taxable year to which the election applies. For this purpose, the term “return” means
the return required to be filed under §6031 in the case of a partnership (for example, the
Form 1065 or successor form), the return required to be filed under §6037 in the case of
an S corporation (for example, the Form 1120-S or successor form), and the return with
respect to income tax for the taxable year in the case of any other qualified small
business (for example, Form 1120 or successor form).
Section 4.02 of Notice 2017-23 provides that if a qualified small business timely files its
return for a taxable year beginning after December 31, 2015, but fails to make the
payroll tax credit election, it may make the election on an amended return filed on or
before December 31, 2017. To qualify for the extension, the business must either: 1)
indicate on the top of its Form 6765 reflecting the payroll tax credit election that the form
is “FILED PURSUANT TO NOTICE 2017-23,” or 2) attach a statement to its Form 6765
reflecting the payroll tax credit election that the form is filed pursuant to Notice 2017-23.
Nothing in Notice 2017-23 changes the rule in section 3111(f)(1) that the amount
elected under section 41(h) shall be allowed as a payroll tax credit “for the first calendar
quarter which begins after the date on which the taxpayer files the return specified in
section 41(h)(4)(A)(ii)” making the election. Therefore, if the payroll tax credit is elected
on an amended return, the payroll tax credit elected is allowed against employer social
security tax for the quarter that begins after the amended return is filed. The payroll tax
credit cannot be applied to an earlier quarter.
Examples. Example 1 relates to Issue (1) and Examples 2 and 3 relate to Issue (2).
The following examples assume that the amount elected as a payroll tax credit by the
taxpayer meets the requirements for electing a payroll tax credit under section 41(h),
unless specifically provided otherwise:

PRENO-120484-17

7

Example 1
Facts: On April 6, 2017, Employer X, a semi-weekly schedule depositor, filed an income
tax return electing a payroll tax credit under section 41(h) of $5,000. Employer X claims
the payroll tax credit under section 3111(f) for the third quarter of 2017, the first quarter
that begins after the return electing the payroll tax credit was filed. During 2017,
Employer X pays $10,000 of wages subject to social security tax each week to its
employees, pays the wages on Friday of each week, and pays no other wages during
the week. For purposes of this example the total income tax withholding with respect to
the total wages paid each wage payment date is assumed to be $1,000, and it is
assumed that no employee is subject to the Additional Medicare tax and that no
employee receives remuneration in excess of the social security tax wage base. The
employer social security tax (6.2%) on each payment of wages is $620 (6.2% X
10,000), the employee social security tax on the wages is $620, and there are 13 payroll
dates during the quarter. The employer would also incur liability for employer Medicare
tax (1.45%) on each payment of wages, or $145 (1.45% X 10,000) and employee
Medicare tax of $145 would be withheld, for a total of $290 Medicare tax liability on
each payment date.
Analysis: In determining its social security tax liability for purposes of Schedule B with
respect to the first wage payment date in the 2017 third quarter, Employer X would add
the employer social security tax of $620 and the employee social security tax of $620,
but then reduce that amount by $620 of the payroll tax credit to determine a social
security tax liability of $620, which would be added to income tax withholding of $1,000
and the employer and employee shares of Medicare tax ($290) to determine the amount
to enter on Schedule B for that payment date. The second wage payment date through
the eighth wage payment date would contain similar calculations of the liability for social
security tax for purposes of Schedule B. Thus, $620 multiplied by 8, or $4960 of the
$5,000 elected credit will have been used by the eighth payroll date. With respect to the
ninth payroll date, the employer will have $40 remaining payroll tax credit that it can
use. Therefore, the liability for employer social security tax for that payment will be
$620-40 or $580. With respect to the remaining pay dates for the quarter, the amount
to be entered on the Schedule B will include liability for the employer social security tax
of $620 because the payroll tax credit will have been fully used up before the payments
are made, or a total of $1240 social security tax.
Thus, looking at the entries to be made on Schedule B beginning with the wages paid
on Friday, July 7, 2017, the employer would enter for month 1, box 7 the amount of
$1910 [consisting of employee social security tax of $620, Medicare tax of $290, and
income tax withholding of $1000]. The amount of $1910 would also be entered in each
of the next 7 pay dates (i.e., month 1 boxes 14, 21, 28 and month 2 boxes 4, 11, 18,
and 25). Then in month 3, box 1, the amount of $2490 [consisting of employee social
security tax of $620, employer social security tax of $580, Medicare taxes of $290, and
income tax withholding of $1000]. In month 3, the amount of $2530 [$620 employee
social security tax, $620 employer social security tax, Medicare taxes of $290, and

PRENO-120484-17

8

$1000 income tax withholding] will be entered in each of boxes 8, 15, 22, and 29. The
employer should make deposits on the dates that are appropriate for the liabilities
reflected in the Schedule B.
Example 2
Facts: Employer M, a calendar year corporation, timely filed an income tax return for
taxable year 2016 on March 15, 2017, and did not make an election on Form 6765 to
take the payroll tax credit under section 41(h). Pursuant to section 4.02 of Notice 201723, 2017-16 I.R.B. 1100, M filed an amended income tax return on July 15, 2017,
amending its income tax return for taxable year 2016 by electing the payroll tax credit
on Form 6765.
Analysis: Under section 3111(f)(1) of the Code, the payroll tax credit can be claimed
against employer social security tax with respect to wages paid to M’s employees for
the fourth quarter of 2017, the first calendar quarter which begins after the date on
which M filed its amended return reflecting the payroll tax credit election on Form 6765.
The payroll tax credit elected on the amended return filed on July 15, 2017, may not be
taken as a credit against employer social security tax for any earlier quarter and must
be taken as a payroll tax credit for the 2017 fourth quarter to the extent allowed. If the
amount of the payroll tax credit exceeds the employer social security tax on wages paid
to M’s employees in the 2017 fourth quarter, then the excess is carried forward to the
first quarter of 2018 as a payroll tax credit for the 2018 quarter.
Example 3
Facts: Employer N, a fiscal year corporation with a taxable year ending April 30, filed its
income tax return for the taxable year beginning May 1, 2016, and ending April 30,
2017, on July 15, 2017. Employer N did not make an election under section 41(h) to
take the payroll tax credit on Form 6765 filed with that return. Employer N had gross
receipts of $3,000,000 for its fiscal year ending April 30, 2017, and also met the other
requirements to be a qualified small business (see section 41(h)(3)). Employer N had
gross receipts of $10,000,000 for its fiscal year ending April 30, 2018, and thus did not
meet the requirements to be a qualified small business for its fiscal year ending April 30,
2018 (See section 41(h)(3)(i)). Pursuant to section 4.02 of Notice 2017-23, N filed an
amended income tax return on January 2, 2018, for the taxable year ending April 30,
2017, and the amended return included an election to take the payroll tax credit on
Form 6765.
Analysis: N’s amended return filed on January 2, 2018, meets the requirement that it
must be filed on or before December 31, 2017, under section 4.02 of Notice 2017-23
because December 31, 2017, is a Sunday, and January 1, 2018, is a legal holiday. See
§7503, which provides that when the last day prescribed under authority of the internal
revenue laws for performing any act falls on Saturday, Sunday, or a legal holiday, the
performance of such act shall be considered timely if it is performed on the next

PRENO-120484-17

9

succeeding day which is not a Saturday, Sunday, or legal holiday. Under section
3111(f)(1) of the Code, the payroll tax credit is allowed as a credit against employer
social security tax for the second quarter of 2018, the first calendar quarter which
begins after the date on which the taxpayer filed its amended return reflecting the
payroll tax credit election on Form 6765. (Note the fact that the amended return meets
the December 31, 2017, timeliness requirement does not change the filing date for other
purposes (January 2, 2018), such as the period of limitations on assessment or, in this
case, the payroll tax credit under section 3111(f)(1).) The payroll tax credit may not be
taken as a credit against employer social security tax for any earlier quarter and must
be taken as a payroll tax credit for the 2018 second quarter to the extent allowed. If the
amount of the payroll tax credit elected exceeds the employer social security tax on
wages paid in the 2018 second quarter, then the excess is carried forward to the third
quarter of 2018 as a payroll tax credit for the 2018 third quarter.
This writing may contain privileged information. Any unauthorized disclosure of this
writing may undermine our ability to protect the privileged information. If disclosure is
determined to be necessary, please contact this office for our views.
Please call (202) 317-4774 if you have any further questions.

